— The Committee on Professional Standards moves to strike respondent’s name from the roll of attorneys (Judiciary Law § 90 [4] [b]) upon his conviction of the Federal felony of false declaration before a court (18 USC § 1623 [a]). Respondent was admitted to the Pennsylvania Bar on November 20, 1972, and to the New York State Bar on April 12, 1983, on motion without examination. He is currently suspended from the practice of law in both States because of convictions in the United States District Court for the District of South Dakota arising out of his involvement in an allegedly fraudulent loan scheme (see, United States v Sablosky, 773 F2d 216). Defendant’s conviction of the Federal *819felony of false declaration before a court arises from statements made at his first trial.*
Because we find that the Federal crime of false declaration before a court is essentially similar to the New York State felony of perjury in the first degree (Penal Law § 210.15; see, Matter of Margiotta, 60 NY2d 147, 150; Matter of Cunningham, 96 AD2d 1), respondent’s conviction of the Federal felony requires that the Committee’s motion be granted (Judiciary Law § 90 [4] [a], [e]).
Motion granted, and the Clerk is directed to strike respondent’s name from the roll of attorneys. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.

 On August 20, 1984, after being charged with 22 counts of criminal conduct, respondent was convicted in the South Dakota District Court of one count of conspiracy, six counts of mail fraud, and three counts of wire fraud. On September 17, 1985, respondent’s convictions were reversed by the Eighth Circuit Court of Appeals and the matter was remanded for a new trial. On January 6,1986, after a new trial, respondent was convicted of one count of mail fraud and one count of conspiracy. Respondent’s conviction is currently on appeal.